Citation Nr: 1309842	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  09-35 495	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a spinal injury.

2.  Entitlement to service connection for left eye diabetic retinopathy.

3.  Entitlement to service connection for cataracts, claimed due to diabetes.

4.  Entitlement to service connection for coronary artery disease with coronary artery bypass surgery, claimed due to diabetes.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a hearing loss disability.



WITNESSES AT HEARING ON APPEAL

Appellant and D.B.


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran performed active military service from August 1969 to August 1973. 

This appeal arises to the Board of Veterans' Appeals (Board) from a September 2008-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that in pertinent part denied service connection for a spine condition, left eye diabetic retinopathy, cataracts, coronary artery disease with coronary artery bypass surgery, hypertension, prostate cancer, and a hearing loss disability.

The Board notes that in May and December 2012 the Appeals Management Center in Washington, D.C. granted entitlement to service connection for coronary artery disease, diabetic retinopathy, and hypertension.  Therefore, those claims are deemed moot.


FINDING OF FACT

On February 19, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claims remaining on appeal (service connection for residuals of a spinal injury, cataracts, and hearing loss) was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MARK GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


